Order unanimously af-
firmed, with costs. Memorandum: On March 28, 1975 plaintiff obtained a New York judgment against defendant fot the sum of $3,565.30. Thereafter, plaintiff initiated a suit on the judgment in New Jersey and the parties settled the action pending trial for $1,500. Defendant eventually paid the settlement in full after judgment and execution. Subsequently,, plaintiff discovered assets of defendant in New York and tried to satisfy the original New York'judgment by levying on them. On these facts, defendant moved at Special Term to have the judgment satisfied of record (see CPLR 5021). Special Term granted the motion and we affirm. In the absence of allegations in the moving papers indicating evidence dehors the stipulation of settlement which will shed some light on the intent of the parties in executing it and whether or not they intended to discharge the New York obligation, we construe the instrument against the party drafting it. (Appeal from order of Onondaga Supreme Court—satisfaction of judgment.) Present —Simons, J. P., Hancock, Jr., Schnepp, Doerr and Witmer, JJ.